USCA11 Case: 20-10864    Date Filed: 12/08/2020    Page: 1 of 5



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10864
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:19-cv-25269-JEM



VALENTINE B. ANDELA,

                                                           Plaintiff-Appellant,



                                 versus



U-HAUL INTERNATIONAL, INC.,
KATHLEEN M. WILLIAMS,
U.S. District Court Judge,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (December 8, 2020)
            USCA11 Case: 20-10864           Date Filed: 12/08/2020        Page: 2 of 5



Before JORDAN, GRANT, and LAGOA, Circuit Judges.
PER CURIAM:

       More than eight years ago, the district court dismissed with prejudice
Valentine Andela’s case against U-Haul International, Inc. Andela still believes
that the district court’s dismissal was an egregious error and has now made
multiple attempts to correct that ruling. In his latest attempt, he filed an
independent action for relief from judgment for fraud upon the court under Rule
60(d) of the Federal Rules of Civil Procedure.1 The district court sua sponte

dismissed his complaint and then denied his motion to alter or amend the
judgment. Finding no abuse of discretion, we affirm the district court’s dismissal.
                                                 I.
       We review the dismissal of an independent action for relief from judgment
under an abuse of discretion standard. Booker v. Dugger, 825 F.2d 281, 285 (11th
Cir. 1987). An independent action “should be available only to prevent a grave
miscarriage of justice.” United States v. Beggerly, 524 U.S. 38, 47 (1998).
                                                II.
       Rule 60(d) allows a district court to entertain an independent action for relief

from judgment and to set aside a judgment for fraud on the court. Fed. R. Civ. P.
60(d). But the spectrum of fraud that warrants relief is very narrow. It embraces

1
  Andela’s complaint explains that he is bringing this action under the “savings clause” of Rule
60(d)(3) of the Federal Rules of Civil Procedure, “authorizing independent actions for fraud on
the court.” It is unclear whether a plaintiff may file an independent action (rather than a motion)
for relief under Rule 60(d)(3). Only Rule 60(d)(1) mentions an independent action. See Fed. R.
Civ. P. 60(d)(1). But what is clear is that Andela has initiated a new action to allege fraud and
has not filed a motion in his original case. So we will evaluate this case under the standards this
Court has established for independent actions.
                                                 2
           USCA11 Case: 20-10864          Date Filed: 12/08/2020       Page: 3 of 5



“only that species of fraud which does or attempts to, defile the court itself, or is a
fraud perpetrated by officers of the court so that the judicial machinery cannot

perform in the usual manner its impartial task of adjudging cases.” Travelers
Indem. Co. v. Gore, 761 F.2d 1549, 1551 (11th Cir. 1985) (quotation omitted).2
We have held that an independent action should not be used to relitigate issues that

were or could have been raised in the original case. Id. at 1552. For instance,
neither a party’s perjury nor fabricated evidence constitutes fraud upon the court
because those “are evils that can and should be exposed at trial.” Id. (quotations
omitted). In sum, only the “most egregious misconduct, such as bribery of a judge
or members of a jury, or the fabrication of evidence by a party in which an attorney
is implicated, will constitute a fraud on the court” and justify relief from the

original judgment. Rozier v. Ford Motor Co., 573 F.2d 1332, 1338 (5th Cir. 1978)
(quotation omitted).
       Andela has not shown that the district court abused its discretion by finding
that he had not alleged such egregious misconduct here. Indeed, as the district
court observed, Andela appears to be trying to relitigate potential legal errors in his
previous case, which he now labels as “fraud.” In his briefing, Andela insists that
the district court judge in his original case committed fraud on the court by
dismissing his case “in clear absence of all jurisdiction,” and by submitting a
“patently false affidavit” to this Court. That “patently false affidavit” was,

2
  The “savings clause” allowing independent actions to provide relief from judgment used to be
located in Rule 60(b). See Fed. R. Civ. P. 60 (2006). In 2007, Rule 60 was amended to move
the savings clause to Rule 60(d). But this Court has continued to apply pre-2007 caselaw, such
as Travelers, to evaluate independent actions under Rule 60(d). See, e.g., Aldana v. Del Monte
Fresh Produce N.A., Inc., 741 F.3d 1349, 1359 (11th Cir. 2014).
                                               3
              USCA11 Case: 20-10864           Date Filed: 12/08/2020       Page: 4 of 5



actually, the district court’s order dismissing the case and denying Andela’s motion
to proceed on appeal in forma pauperis. And the allegedly “materially false”

statement that Andela points to was the explanation the district court gave for
denying his motion to proceed in forma pauperis: “Andela would be unable to
show that his appeal involves non frivolous issues.” His complaint also identified

several other procedural or legal errors in his 2012 case, including that U-Haul
failed to provide timely disclosures, that the district court incorrectly found that
Andela’s summary judgment motion was premature, and that the district court
wrongly determined that Andela had failed to file a statement of undisputed facts
with his summary judgment motion.
          Even taking these allegations as true, these errors do not justify relief under

Rule 60(d). Both the procedural and jurisdictional errors could have been raised
before and adjudicated by the district court in Andela’s original case. Travelers,
761 F.2d at 1552. And though Andela claims that the district court judge filed a
“patently false affidavit,” the only false statement he identified in his complaint
was the district court’s judgment that his appeal lacked sufficient merit to allow it
to grant his motion to proceed in forma pauperis on appeal. This is a legal
judgment that cannot be recast as fraud and relitigated under Rule 60(d).
Moreover, Andela’s brief points us to no caselaw suggesting that the court made a
“clear error of judgment” or applied an incorrect legal standard here. Carpenter v.

Mohawk Indus., 541 F.3d 1048, 1055 (11th Cir. 2008). We therefore find no abuse
of discretion in the district court’s dismissal. 3

3
    Andela also insists that the district court wrongly determined that his independent action was
                                                   4
           USCA11 Case: 20-10864            Date Filed: 12/08/2020       Page: 5 of 5



       Andela’s notice of appeal also indicated that he was seeking to appeal the
district court’s denial of his motion to alter or amend its judgment. But because his

brief makes no argument on this point, he has abandoned this argument. Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008). We therefore affirm the district
court’s order dismissing Andela’s case.


       AFFIRMED.




untimely. We need not address this issue since we find no abuse of discretion in the district
court’s separate determination that Andela’s independent action was “unauthorized.”
                                                5